Exhibit 10.3



TELEMARKETING SERVICES AGREEMENT

             THIS TELEMARKETING SERVICES AGREEMENT is made this 25th day of
April 2002, to be effective on May 1, 2002, and is by and between RMH
Teleservices, Inc. , a Pennsylvania corporation hereinafter referred to as
“RMH”), AND J. C. PENNEY LIFE INSURANCE COMPANY, a Texas corporation
(hereinafter referred to as “COMPANY”).

RECITALS

             WHEREAS, RMH specializes in the design and implementation of
insurance telemarketing programs and has been requested by COMPANY to market,
via telemarketing, certain COMPANY insurance products (which, at COMPANY’s
option, may include the insurance products of one of COMPANY’s affiliates) and
noninsurance products marketed through one of COMPANY’S affiliates as specified
herein or as subsequently added to this Agreement; and

             WHEREAS, COMPANY, or one of its affiliates, shall be the
underwriting carrier for the insurance programs to be governed by this Agreement
and wishes to use telemarketing as part of its marketing efforts in the United
States and Canada; and



--------------------------------------------------------------------------------



             WHEREAS, the parties wish to reduce to writing the respective
duties and responsibilities of RMH and COMPANY in the implementation of the
telemarketing programs described herein.

WITNESSETH

             NOW, THEREFORE, the parties, in consideration of the mutual
promises, covenants, and terms set forth herein, as follows:

ARTICLE I – DEFINITIONS

  a)   Campaign means an identifiable marketing effort with a distinct
combination of client, product and specific time period for completion, as
identified by the COMPANY prior to the commencement of said Campaign.         b)
  COMPANY means J. C. Penney Life Insurance Company.         c)  

Contact means a telephone connection with a Decision Maker (defined below) whose
name has been provided by COMPANY to RMH on a marketing list that results in a
sale or an attempt to make a sale, including, but not limited to, a consumer
“request for information”, requests for “do not call/solicit” or a “not
interested” response. The following shall not be considered to be Contacts: any
“requests to call back” or “answering machines”. The COMPANY shall make the
final determination as to whether a call shall be considered to be a Contact for
purposes of this Agreement

  d)   Decision Maker means a consumer who is authorized to make a purchase
decision in accordance with the COMPANY’s eligibility rules including, but not
limited to, a

2



--------------------------------------------------------------------------------

      credit cardholder or co-cardholder (if a business partner is permitted
under the COMPANY’s eligibility rules); mortgageholder or co-mortgageholder (if
a business partner is permitted under the COMPANY’s eligibility rules); and the
spouse of cardholder or mortgageholder.         e)   Effective Date means March
1, 2002.         f)   JCP Files means files provided by COMPANY which are
applicable to the J. C. Penney Corporation, Inc. account.         g)   LSA means
a sales agent who is employed by RMH and who is licensed and appointed by
COMPANY (or one of its affiliates) in the jurisdiction in which the call is made
and placed.         h)   Modified Two Tier means a telemarketing sales call
marketing an insurance product during which a nonlicensed TSR presents the
purpose of the call to prospective customer and, upon determining that a
prospective customer is interested in continuing the call, then transfers the
call to an LSA who presents the specific benefits and features of a product and
enrolls the Decision Maker. The role of the respective TSR and LSA during a
given Contact shall be fully outlined in the applicable COMPANY approved
telemarketing script.        

  i)   Names means the names, addresses and telephone numbers of COMPANY’s
potential insureds or customers.

  j)   NonJCP Files means files provided by COMPANY to RMH which are not
applicable to the J. C. Penney Corporation, Inc. account.         k)  
Penetration means the percentage of Names contacted by RMH from a list of Names
provided to it by COMPANY.



3



--------------------------------------------------------------------------------



  l)   RMH means RMH Teleservices, Inc.         m)   TSR means a telephone
service representative employed by RMH.         n)   Two Tier means a
telemarketing sales call marketing an insurance product where an initial Contact
is made by a nonlicensed TSR who presents the benefits and features of a product
and the call is then transferred to an LSA who makes the sales and enrolls the
Decision Maker. The role of both the TSR and LSA during a given Contact shall be
fully outlined in the applicable COMPANY approved telemarketing script.

ARTICLE II – TERM OF AGREEMENT

  a)   The initial term of this Agreement is for a period of sixty-three (63)
months, commencing as of the Effective Date, and ending on May, 31, 2006. This
Agreement can, thereafter, be renewed on a month to month basis, unless one
party gives prior written notice of termination to the other party thirty (30)
days in advance of the termination date. Notwithstanding the foregoing, if after
the initial twenty-seven (27) month period during which this Agreement is in
effect, the COMPANY, at its sole discretion and for any reason:                
(i) is dissatisfied with this Agreement or with RMH’s performance under this
Agreement, or                 (ii) finds this Agreement to be inconsistent with
or contrary to its business objectives, then the COMPANY shall be entitled to
terminate this Agreement

4



--------------------------------------------------------------------------------

    effective on the expiration of said initial twenty-seven (27) month period
by providing RMH with thirty (30) days prior written notice.      

  b)   In the event RMH terminates this Agreement prior to the expiration of the
initial term of this Agreement, RMH shall pay to COMPANY an amount equal to
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT].         c)  

Notwithstanding a) and b) above, this Agreement can be terminated by COMPANY
immediately upon written notice to RMH by COMPANY of any of the following: (i)
for any uncured material breach of this Agreement by RMH, provided that the
basis of any such breach has been set forth in writing and provided to RMH, and
RMH has failed to cure any such breach within ten (10) days of the date of such
written notification; (ii) immediately upon written notice to RMH from COMPANY
if, in the COMPANY’S opinion, there is a material change in the financial
condition of RMH or RMH’s insolvency, receivership, or voluntary or involuntary
bankruptcy, or other event which substantially affects the solvency of RMH, or
if any material part of RMH’s

 

5



--------------------------------------------------------------------------------

      property is or becomes subject to any levy, seizure, assignment, or sale
from or by any creditor of RMH; or (iii) there is a change in the control in the
ownership of RMH. In the event COMPANY terminates this Agreement as a result of
any of items (c), (i) (ii) or (iii) above, it shall have no further obligations
under this Agreement, financial or otherwise.         d)   This Agreement can be
terminated by COMPANY in accordance with the provisions of Article VII, item b)
below.         e)   Upon termination or expiration of the term of this
Agreement, RMH shall return all property, which belongs to COMPANY within ten
(10) days of such termination date. It is understood and agreed that upon
termination of this Agreement, all digitally recorded sales enrollments shall
become the property of the COMPANY and shall be transferred by RMH to COMPANY
within this ten (10) day timeframe, or as otherwise agreed by the parties.      
    f)   Failure to terminate this Agreement, as provided either herein or in
Article VII, shall not constitute a waiver of the right to terminate in the
future on the same basis.

ARTICLE III – COMPANY PRODUCTS

6



--------------------------------------------------------------------------------



            COMPANY and RMH agree that, upon request of COMPANY, RMH shall
provide telemarketing services to COMPANY for life and accident and health
insurance products to be underwritten by COMPANY or any one of its affiliates or
non–insurance products marketed through one of COMPANY’S affiliates. Both
parties acknowledge that for planning purposes for COMPANY’s marketing
Campaigns, COMPANY shall provide to RMH a schedule of which products will be
marketed via telemarketing by RMH on behalf of COMPANY. Such schedule shall be
set forth in writing.

ARTICLE IV – RMH’S DUTIES AND RESPONSIBILITIES

  a)   RMH shall provide telemarketing services on behalf of COMPANY in
accordance with the provisions and procedures outlined in Exhibits A and C
attached hereto and incorporated herein in order for RMH to achieve the
objectives of the arrangement between RMH and COMPANY.         b)  

RMH shall manage, direct, and hire all telemarketing personnel assigned to
COMPANY’s Campaigns, including responsibility for all salaries, wages, and
benefits of said employees. RMH shall also designate an account representative
who will be responsible for interacting with the COMPANY representative and
supervising compliance with COMPANY’s policies and procedures relative to the
Principles of Ethical Market Conduct, as set forth herein in Exhibit B attached
hereto. RMH shall be responsible for training all TSRs and LSAs assigned to
COMPANY’s Campaigns.

7



--------------------------------------------------------------------------------

  c)   RMH shall develop training resources and a training and certification
program for all TSRs and LSAs. Said training program must be expressly reviewed
and approved by COMPANY with respect to each COMPANY product being marketed.
Said approval of each respective training and certification program by COMPANY
must be given in writing by an authorized representative of COMPANY prior to
RMH’s training of the TSRs and/or LSAs on the applicable COMPANY product. RMH
agrees that once it trains its TSRs and LSAs that it will require all such
individuals to undergo refresher training on a quarterly basis (with appropriate
documentation and testing documents available for review) and shall require
recertification testing on an annual basis for all TSRs and LSAs to ensure
compliance with the training and certification process. COMPANY shall have the
right to monitor any training program conducted by RMH.         d)   RMH shall
provide all necessary facilities, telephone equipment, and proper
administrative, supervisory, and clerical support personnel in furtherance of
this Agreement. RMH agrees that the TSR/LSA to supervisor ratio shall be no
greater than [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT].         e)  

RMH agrees and warrants that all telemarketing activities undertaken by its TSRs
and/or LSAs will strictly adhere to the scripts which have been reviewed and
approved, in writing, by the COMPANY and that all telemarketing activity shall
be in accordance with the Quality Standards as set forth in Article XI; the
Principles of Ethical Market Conduct as set forth herein in Exhibit B; and all
applicable federal, state, and local laws and regulations governing insurance
and

8



--------------------------------------------------------------------------------

      telemarketing calls. The failure of RMH to meet the terms of this
provision shall automatically be deemed to be a material breach and subject to
the termination provisions set forth in Article II, item c).           f)   RMH
shall provide COMPANY with reports in the style and format described in Exhibit
A. Said reports shall be provided by RMH to COMPANY in a timely manner.


ARTICLE V – DUTIES AND RESPONSIBILITIES OF COMPANY

  a)   COMPANY shall provide RMH with Names at the respective annual Minimum
Volume commitment in accordance with all of the provisions of Articles VI and
VII.           b)   Names, Campaign descriptions, start/end dates, scripts,
Campaign goals, key codes, specifications, system edits, etc. will be provided
to RMH prior to Campaign startup. Data transmissions will be governed by
existing processes described in the Lead Management System set forth in the Lead
Management System Manual provided by COMPANY to RMH and through other formal
communications from time to time.         c)  

COMPANY will provide basic training materials and reference guides with
appropriate product information for all products sold on behalf of COMPANY by
RMH.



9



--------------------------------------------------------------------------------

  e)   COMPANY will provide access to COMPANY supplied databases (i.e. Cognos
Digital Reporting Tool and Quality Database) for purposes of data analysis,
reconciliation and data input.

ARTICLE VI – ANNUAL MINIMUM VOLUME COMMITMENT

  a)   COMPANY shall provide the Names required for telemarketing services.
COMPANY agrees to provide RMH with a minimum of (i) [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT] Names covering the period [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT]; and (ii) [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT] Names, covering the period of [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT], hereinafter collectively referred to as the Minimum
Volume commitment. It is agreed that the COMPANY will only provide the Names at
the prescribed levels for the [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT] period provided that, on or before [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT], the COMPANY has determined that on [REDACTED DUE TO
REQUEST FOR CONFIDENTIAL TREATMENT], RMH has the ability and the capacity to
assume [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of the Names to be
supplied during [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]. In the
event the COMPANY on [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]
determines that RMH does not have the ability or capacity to assume [REDACTED
DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of the Names to be supplied during
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT], then the parties shall
agree, in writing, to a lower volume of Names.         b)  

Thirty (30) days prior to each January 1 thereafter, and for as long as the
Agreement remains in effect, the COMPANY shall forward to RMH the

10



--------------------------------------------------------------------------------

      Minimum Volume commitment for the following calendar year. The Minimum
Volume commitment shall be determined by the COMPANY and shall be at least
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of the Minimum Volume
commitment for the prior calendar year, unless the parties agree, in writing, to
a lower number of Names. The compensation payable to RMH shall remain at the
levels set forth in Exhibit D (or less should the parties mutually agree)
provided the Minimum Volume commitment does not reduce by more than [REDACTED
DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] from the Minimum Volume commitment
during the immediately preceding calendar year.           c)   If at the end of
any calendar year period, the volume of Names provided by COMPANY to RMH is less
than [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of the agreed upon
Minimum Volume, COMPANY shall pay RMH for the Names representing the deficit
between: (I) [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]; and (ii)
[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of the Minimum Volume
commitment that were not delivered. Said payment by COMPANY to RMH shall be
equal to [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT], as determined
through the COMPANY’s normal accounting practices, for said calendar year period
based on the Grid attached to Exhibit D.         d)  

If at the end of any calendar year period, the number of Names provided by
COMPANY to RMH is at least [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]
of the Minimum Volume, any deficit in Names during said calendar year period
shall be carried over to the immediately following calendar year period.

11



--------------------------------------------------------------------------------

  e)   With respect to items a), b) and c) above, if RMH lacks the ability or
capacity to handle the Minimum Volume and, as a result, rejects any Names
provided by COMPANY to RMH, said Names shall be considered to have been received
by RMH for purposes of calculating the Minimum Volume during any calendar year
period.

 

ARTICLE VII – TERMINATION OF MINIMUM VOLUME COMMITMENT

  a)   The Minimum Volume commitment set forth in Article VI above shall not be
applicable upon the occurrence of any one of the following events:

> >             (i)   If during any three (3) month period, RMH fails to achieve
> > at least a [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] Penetration
> > on JCP Files and a [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]
> > Penetration on nonJCPfiles. Calculation of this figure shall be based upon
> > the aggregate totals (i.e., total contacts divided by total Names) of all
> > Campaigns during said three (3) month period. Or

> >             (ii)   If RMH’s performance on sales per contact falls below
> > [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of the goal during a
> > [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] period. Calculation of
> > this figure shall be based upon the aggregate totals (i.e., total actual
> > sales divided by total expected sales) of all Campaigns during the
> > applicable three (3) month period. OR

12



--------------------------------------------------------------------------------

> >             (iii)   If RMH fails to meet any of the Quality Standards set
> > forth in Article XI during a three (3) month period.

  b)  

Upon the occurrence of any of the events set forth in item a) of this Article,
RMH shall be provided with written notice by COMPANY and shall be required to
submit its proposed corrective actions to the COMPANY within forty-eight (48)
hours of its receipt of COMPANY’s written notice. If after a thirty (30) day
period, commencing on the date that RMH submits its proposed corrective actions
to COMPANY, RMH meets all of the requirements set forth in item a) of this
Article, the Minimum Volume commitment set forth in Article VI above shall
remain in effect. If after said thirty (30) day period, RMH does not meet the
requirements set forth in item a) of this Article, this Agreement shall be
continued on a month to month basis and the Minimum Volume commitment set forth
in Article IV shall not be in effect. The Minimum Volume commitment shall
continue to be of no effect unless during a subsequent thirty (30) day period,
RMH meets the requirements set forth in item a) of this Article. Should this
occur, the Minimum Volume commitment shall resume on a pro rata basis. If after
three (3) consecutive months RMH is unable to meet the requirements set forth in
item a) of this Article, the COMPANY shall have the option to terminate this
Agreement by providing RMH with thirty (30) days’ advance written notice.

13



--------------------------------------------------------------------------------

  c)   The Minimum Volume commitment set forth in Article VI above shall be
considered to be of no effect upon the occurrence of the following: (i) a change
in any state or federal law or regulation which would prevent the COMPANY from
providing Names to the RMH; and/or (ii) the COMPANY is prevented, by an act of
God, explosion, weather conditions, earthquake, fire, war or threat of war,
sabotage, rioting, act of terrorism, or civil disturbance. In the event the
COMPANY is prevented from providing the Names due to the occurrence of (i) or
(ii) above, and so notifies RMH within fifteen (15) days of the occurrence of
said event, the parties agree to recalculate the Minimum Volume based upon the
given event taking place.

ARTICLE VIII - SCRIPTS/EQUIPMENT

            The COMPANY shall provide to RMH the telemarketing scripts for each
insurance and noninsurance product subject to the telemarketing Campaign. All
telemarketing scripts utilized in connection with a COMPANY marketing Campaign
are the sole property of COMPANY. It is understood and agreed that the RMH shall
not utilize any telemarketing script in connection with any COMPANY marketing
Campaign that has not been expressly approved by COMPANY, in writing, prior to
the telemarketing effort. In addition, no such script can be amended or altered
by RMH without the express written approval of an authorized representative of
COMPANY.



ARTICLE IX - LICENSING



14



--------------------------------------------------------------------------------

  a)   All sales of COMPANY’s insurance products made in connection with this
Agreement shall be made on a Two Tier or Modified Two Tier basis, as prescribed
by the COMPANY at the time that this Agreement is executed. As of the Effective
Date of this Agreement, [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of
all calls made in connection with COMPANY’S insurance business are Modified Two
Tier, with the remaining insurance calls being Two Tier. It is agreed by the
parties that as of the Effective Date of this Agreement, RMH shall be
responsible for ensuring that it has an adequate number of LSAs to handle the
call volumes contemplated under this Agreement.         b)   RMH shall be
responsible for ensuring that all sales of COMPANY’s insurance products are done
in accordance with the COMPANY approved script and that all sales are made by
properly licensed and appointed LSAs in accordance with said script. It is
agreed that all sales of insurance products shall be made by LSAs who are
licensed and appointed by the COMPANY (or, if applicable, COMPANY’s affiliate)
in their resident state and in the jurisdiction in which the sale is made.      
  c)   RMH shall pay for the required educational training and the obtaining of
all necessary state life and health insurance resident and non-resident agent
licenses for all LSAs.


  d)  

RMH shall be responsible for the payment of any fees necessary for the
appointment of LSAs by COMPANY. COMPANY shall be responsible for any

15



--------------------------------------------------------------------------------

      appointment fees necessary to pay for any appointments of LSAs with any
additional insurance carriers affiliated with COMPANY.           e)   In the
event there is a change in the laws or regulations or in the regulatory position
of any jurisdiction and/or applicable regulatory body which would require an
increase in the usage of the Modified Two Tier approach by twenty per cent (20%)
or more during any three (3) month period, or if COMPANY elects to change its
call procedures to a Modified Two Tier approach, the parties agree to negotiate
an increase/decrease in the applicable lead fee. In the event the parties cannot
agree to an alternative fee, a fee will be set through arbitration, as is set
forth in Article XIV.         f)   RMH shall be responsible for maintaining any
insurance agency license required of RMH by RMH’S state of residency, whether as
a corporation, partnership or other business organization or entity, and RMH
shall maintain nonresident licenses in other states as required by law or as
specified by the COMPANY.


ARTICLE X - COMPENSATION TO RMH

            RMH shall be compensated by COMPANY as set forth in Exhibit D, which
is attached hereto. The persons who make the telephone calls to consumers shall
be compensated directly by RMH and shall receive no payment or compensation
whatsoever from COMPANY.



16





--------------------------------------------------------------------------------

ARTICLE XI - RMH’S QUALITY STANDARDS

  a)   RMH must maintain a minimum quality score of [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT] on a monthly basis for any [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT] period being measured. The calculation shall be based
upon the quality standards/documentation provided to RMH by COMPANY. RMH shall
be considered to have met its goal (hereinafter referred to as “Goal
Attainment”) if [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] of all TSRs
monitored by COMPANY’s Quality Assurance Unit have scored a minimum of [REDACTED
DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] points or [REDACTED DUE TO REQUEST
FOR CONFIDENTIAL TREATMENT] during the [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT] period in which monitoring has taken place.         b)   RMH shall
monitor all TSRs and all LSAs as prescribed in Exhibit E. RMH shall input such
monitoring scores in the database system provided by COMPANY. RMH agrees to work
with COMPANY to develop a mutually agreed upon disciplinary system for TSRs and
LSAs and RMH further agrees to follow said disciplinary system in all instances
and under all circumstances.         c)  

RMH shall digitally record enrollments of [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT] of all sales made by its TSRs (noninsurance products)
and/or LSAs (insurance products) and shall maintain copies of all said digital
sales indefinitely. RMH shall develop a means of retrieval of all enrollments
and shall be in a position to provide to COMPANY a recording of any enrollment
which occurs while this Agreement is in effect within

17





--------------------------------------------------------------------------------

      [REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT] hours for urgent or
expedited requests and within [REDACTED DUE TO REQUEST FOR CONFIDENTIAL
TREATMENT] for routine or nonurgent requests.           d)   RMH shall provide
COMPANY with monitoring capabilities for both voice and data for all sites
calling on behalf of COMPANY. The COMPANY shall have the right, as often as it
desires, to monitor, without RMH’s knowledge (blind monitoring) the calls being
performed by RMH on behalf of COMPANY. RMH, at its own expense, shall install in
its offices appropriate equipment and provide reasonable facilities so that
COMPANY or its designees may monitor RMH presentations and data entry (Shadow
Monitoring) from the offices of RMH and for other locations.         e)   RMH
shall provide on-line scripting utilizing only telephone sales scripts expressly
reviewed and approved by at all sites calling on behalf of COMPANY.         f)  

RMH shall provide a Quality Control Program on all calls relating to this
Agreement. The term Quality Control Program, as used herein, means the process
where a member of RMH’s staff monitors/listens to [REDACTED DUE TO REQUEST FOR
CONFIDENTIAL TREATMENT] of all digitally recorded sales on insurance and
non-insurance products for the purpose of ensuring compliance with the “Quality
Sales and Bounced Sales Guidelines” provided by the COMPANY.

18



--------------------------------------------------------------------------------

  g)   RMH agrees to adhere to all of the terms, conditions and provisions of
the Quality Assurance Guidelines Exhibit, which is attached hereto as Exhibit E.
          h)   RMH must provide an Agent Verification Pool to enable COMPANY to
monitor LSAs exclusively. The parties agree that once this requirement is
implemented, they shall revisit the Quality Control Program set forth in item f)
of this Article and that this could result in the lowering of the requirements
set forth in said item f) since COMPANY will have the ability to monitor live
sales of its insurance coverages.

ARTICLE XII - CONFIDENTIALITY

            RMH, and RMH’s directors, officers, employees, and representatives
agree and recognize that all Names provided to RMH by COMPANY are to be held in
strict confidence. RMH, or any of RMH’s directors, officers, employees, and
representatives will not, directly or indirectly, copy, lend, rent, trade, give
away, duplicate, pledge or sell the customers’ names, address and/or telephone
numbers to any third party, as all such material is deemed “Confidential
Information.” Further, RMH agrees to adhere to any state or federal privacy
statutes or regulations applicable to the aforementioned information. RMH also
agrees not to disclose to or make available to any third party, in any format,
the telemarketing concept to be employed hereunder, telemarketing scripts,
software programs, reports, results, and literature. This provision survives the
termination of this Agreement, regardless of the basis for such termination. RMH
shall take such measures to prevent its directors, officers, employees, and
representatives from using any Confidential Information, other than for the
intended benefit of COMPANY.



19





--------------------------------------------------------------------------------

            RMH acknowledges that, in the course of performance of consulting
services pursuant to this Agreement, COMPANY will provide RMH with, or access
to, memoranda, files, records, and such other proprietary information and
property, systems and financial information (collectively the “Proprietary
Property”) as is necessary or desirable to assist RMH in the performance of its
duties hereunder. RMH acknowledges that the Proprietary Property and all
information and other data developed by RMH in connection with its duties
hereunder, including any copyrights, creations, and properties (also, hereafter
inclusive in the term “Proprietary Property”) is the sole and exclusive property
of COMPANY and is not available to the public at large or other persons engaged
in any business which are the same as or similar to any business of COMPANY.
Such terms of the aforementioned confidentiality provisions apply to the
Proprietary Property. RMH shall have no right, title, or interest of any kind or
nature in the Proprietary Property or any proceeds thereof, and upon request of
COMPANY, RMH shall execute such documents as COMPANY may reasonably request to
more effectively convey and vest in COMPANY and its affiliated companies all
rights, title, and interest in and to such of the Proprietary Property as may be
developed by RMH.

            RMH shall not, without first receiving express written permission
from the COMPANY, to use, in any manner, any name, trademark or logo of the
COMPANY or any of the COMPANY’s affiliates nor shall RMH be permitted in any
manner to advertise, publish or use as reference the fact that RMH has
contracted to furnish COMPANY (or any of its affiliates) the services provided
herein. It is understood and agreed that this Agreement is confidential and



20





--------------------------------------------------------------------------------

RMH shall not disclose the details hereof to any third party except to the
extent required in the performance hereof.

            Upon termination of this Agreement, it is agreed that RMH will
return all Confidential Information to COMPANY within five (5) days of
termination.

ARTICLE XIII - INDEMNIFICATION

            Each party hereto agrees to indemnify and hold harmless the other
party hereto and its affiliates, and their officers, agents and employees from
and against any and all losses, claims, demands, liabilities, costs, fines,
penalties, forfeitures, assessments, damages, and expenses (including attorneys’
fees and any punitive or extra-contractual damages) or other liabilities
resulting or arising from or involving any of the following:

  (a)   the violation of any law, regulation, or other legal mandate, by any
party hereto or its officers, directors, employees, subcontractors, agents or
representatives or its affiliates, and their officers, directors, employees,
subcontractors, agents or representatives; or         (b)  

the breach by any party, or its officers, directors, employees, subcontractors,
agents or representatives or its affiliates, and their officers, directors,
employees, subcontractors, agents or representatives of any covenant, condition,
warranty, or

21



--------------------------------------------------------------------------------

      representation contained in this Agreement; or           (c)   or any
other acts or omissions of either party, its officers, directors, employees,
subcontractors, agents or representatives or its affiliates, and their officers,
directors, employees, subcontractors, agents or representatives in connection
with this Agreement, whether negligent, intentional, or otherwise, including,
but not limited to, the failure to satisfy any of the duties as required under
this Agreement.


            The provisions under this Article shall survive the termination of
this Agreement.

ARTICLE XIV - ARBITRATION PROVISION

  a)   Any dispute or difference arising out of or relating to this Agreement
shall be referred to an arbitration panel consisting of two party-appointed
arbitrators, and an umpire. Arbitration shall be initiated by the delivery of a
written notice of demand for arbitration by one party to the other.         b)  

Each party shall choose an arbitrator and the two so appointed shall then
appoint an umpire. If either party refuses or neglects to appoint an arbitrator
within thirty (30) days after a request by the other to do so, the other party
may appoint both arbitrators. The two arbitrators shall then agree on the umpire
within thirty days

22



--------------------------------------------------------------------------------

      of their appointment. The arbitrators and umpire shall be active or former
officers of insurance companies and disinterested in the outcome of the
arbitration. Umpire candidates shall complete disclosure statements at the
request of a party.           c)   The arbitration hearings shall be held in
Baltimore, Maryland or another location if mutually agreed. Each party shall
submit its case to the arbitration panel within sixty (60) days of the
appointment of the umpire or within such longer periods as may be agreed by the
parties or directed by the arbitration panel.         d)  

The arbitration panel shall have the power to determine all procedural rules for
the arbitration, including discretionary power to make orders as to any matters
which it may consider proper in the circumstances of the case with regard to
pleadings, discovery, inspection of documents, examination of witnesses and any
other matter relating to the conduct of the arbitration. The arbitration panel
may receive and act upon evidence, whether oral or written, strictly admissible
or not, as it shall in its discretion think fit. The arbitration panel shall not
be obliged to follow judicial formalities or the rules of evidence, may abstain
from following the strict rules of law, and shall make its decision giving due
consideration to the custom and practice of the insurance and reinsurance
business. The decision of the majority of the arbitration panel shall be final
and binding on both parties. Judgment upon the award rendered may be entered in
any court having jurisdiction.

23



--------------------------------------------------------------------------------

  e)   Each party shall pay the fees and expenses of its own arbitrator. The
parties shall equally divide the fees and expenses of the umpire and other
expenses of the arbitration, unless such fees and expenses are otherwise
allocated by the arbitration panel. The arbitration panel shall not have the
power to award extracontractual or punitive damages. The panel shall have the
power to award reasonable attorneys’ fees to either party, including fees
incurred in connection with the arbitration or any litigation commenced to stay
or dismiss arbitration.


ARTICLE XV - MISCELLANEOUS PROVISIONS

  a)   RMH covenants that it shall not contract for any goods and services or
the rental or lease of equipment in the name of COMPANY, unless COMPANY has
explicitly authorized RMH to do so in writing.         b)  

This Agreement represents the full and complete understanding of the parties. It
supersedes all prior oral or written understandings, agreements, and
negotiations about the subject of this Agreement. No provisions or agreements
made after execution of this Agreement are binding, unless in writing and signed
by all the parties. This Agreement cannot be amended, changed, or altered
without the express written agreement of each of the parties hereto.

24



--------------------------------------------------------------------------------

  c)   Nothing within the terms of this Agreement creates a joint venture,
partnership, or association between the parties, nor constitutes an employment
relationship between the parties, as RMH is an independent contractor.        
d)   RMH shall maintain at all times during the term of this Agreement insurance
coverage including, but not limited to, errors and omissions coverage,
comprehensive general liability insurance and workers’ compensation insurance
with aggregate and per occurrence limits no lower than [REDACTED DUE TO REQUEST
FOR CONFIDENTIAL TREATMENT]. Such insurance shall cover all claims arising
during the term of this Agreement whether or not brought during such term and
shall name COMPANY as an additionally insured party. RMH shall furnish to
COMPANY upon request, certificates of such insurance. Any such insurance policy
may not be changed or cancelled without thirty (30) days prior written notice to
COMPANY. RMH will also require the applicable insurance carrier to provide
notice to RMH, in writing, ten days prior to termination of any such coverage.  
        e)   While this Agreement is in effect and for a period of one (1) year
after the termination of this Agreement neither RMH nor COMPANY will employ an
employee or former employee of the other, unless such employee or individual has
been separated from the other’s employment for at least one (1) year or unless
the parties agree otherwise.


25



--------------------------------------------------------------------------------

  f)   RMH shall forward all insurance department complaints and consumer
complaints and/or grievances to COMPANY’s General Counsel in Plano, Texas within
twenty-four (24) hours of receipt by RMH. In addition, RMH shall provide at the
same time or immediately thereafter all information from its records which will
assist COMPANY in its response.         g)   All lawsuits and litigation-related
correspondence naming the COMPANY as a Defendant and/or relating to COMPANY’s
products or the sale of COMPANY’S products shall be forwarded to COMPANY’s
General Counsel in Plano, Texas within twenty-four (24) hours of receipt by RMH
as COMPANY shall be responsible for overseeing the handling of all lawsuits and
the litigation-related correspondence relating to its products.         h)   Any
notice given pursuant to this Agreement shall be in writing and shall be deemed
given on the earlier of the date the same is:


  i)   Personally delivered to the party to be notified, with receipt
acknowledged, or         ii)   Mailed, postage prepaid, registered with return
receipt requested, to the address as shown on the signature page, or at such
other address as a party may from time to time designate in writing.



26



--------------------------------------------------------------------------------

Notice shall be sent to the parties at the following addresses set forth below
or such other addresses as the parties shall designate in writing from
time-to-time:

If to: RMH Corporation  


     If to: J. C. Penney Life Insurance Company     2700 West Plano Parkway    
Plano, TX 75075     Attn.: General Counsel  



  i)   The waiver by either party of a breach of any provision of this Agreement
by the other party shall not operate or be construed as a waiver of any
subsequent breach.         j)  

RMH shall not assign its rights or delegate the performance of its obligations
hereunder without the prior written consent of COMPANY, except that COMPANY may
assign this Agreement to one or more of its successors in interest,
subsidiaries, or affiliates. Subject to the provisions of the preceding
sentence, all other terms of this Agreement shall be binding upon and shall
inure to the benefit of the parties and their legal representatives, heirs,
successors, and assigns.

27



--------------------------------------------------------------------------------

  k)   The covenants and other provisions of this Agreement shall survive the
termination of this Agreement except to the extent that such covenants and
provisions expressly or by implication are not intended to survive.         l)  
RMH grants to COMPANY and its representatives the right to visit RMH’s premises
to audit the books and records of RMH, as they relate to the terms and
conditions of this Agreement. Said audits shall include, but not be limited to,
a review of the following:

  i)   TSR/LSA to supervisor ratios;         ii)   RMH’s
enhancement/training/monitoring records of TSRs or Campaigns;


  iii)   recorded enrollments;         iv)   statistical reports confirming work
performed;         v)   RMH’s telephone records and other supporting information
and records.


  m)  

Each party warrants and represents that i) it has the full right and authority
to enter into and perform its responsibilities pursuant to this Agreement; ii)
in performing its obligations under this Agreement, RMH will remain in
compliance with all applicable laws and regulations and will not infringe or
violate any rights of any third parties. The foregoing warranties shall survive
any termination of this Agreement.



28



--------------------------------------------------------------------------------

  n)   This Agreement shall be construed in accordance with and governed by the
law of the State of Maryland.

             IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be executed as of the day and year first above written.

WITNESS:


  RMH TELESERVICES, INC.


    By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------


WITNESS:


  J. C. PENNEY LIFE INSURANCE COMPANY


    By:    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      Brian A. Smith


29

 



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE REQUIREMENTS OF TELEMARKETING SERVICES

[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------



EXHIBIT B

     

       The parties agree that the following Principles of Ethical Market Conduct
will govern the respective performances of RMH hereunder in all matters
affecting the sale of individually sold life products (this includes group
policies marketed and sold individually):

  1.   To conduct business according to high standards of honesty and fairness
and to render that service to its customers which, in the same circumstances, it
would apply to or demand for itself.         2.   To provide competent and
customer-focused sales and service.         3.   To engage in active and fair
competition.         4.   To provide advertising and sales materials that are
clear as to purpose and honest and fair as to conduct.         5.   To provide
for fair and expeditious handling of customer complaints and disputes.        
6.   To maintain a system of supervision and review that is reasonably designed
to achieve compliance with these Principles of Ethical Market Conduct.




--------------------------------------------------------------------------------

 


EXHIBIT C

Service Standards

[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------


EXHIBIT “D”

COMPENSATION

[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]



3



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

EXHIBIT “E”

QUALITY ASSURANCE GUIDELINES EXHIBIT

[REDACTED DUE TO REQUEST FOR CONFIDENTIAL TREATMENT]



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 